Citation Nr: 1108798	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a neurological disability, to include multiple sclerosis and white matter disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from April 1991 to September 2005.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a rating decision dated in March 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied the benefits sought on appeal.  

In August 2009, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.  

In June 2010, the Board remanded the Veteran's claim for further procedural and evidentiary development.  Specifically, the Board requested that the RO obtain the Veteran's updated VA treatment records from the Mountain Home VA Medical Center since April 2009 and schedule him for a VA examination to determine whether he has a current neurological disability, to include multiple sclerosis, and if so the nature and etiology of any such diagnosed neurological disability.  The Board notes that updated VA treatment records have been associated with the claims file.  In addition, in November 2010, the RO initiated a request to have the Veteran scheduled for a VA neurological examination and provided him with a notice letter regarding the time, date, and location of his VA examination.  However the Veteran failed to report to his examination and has not provided good cause as to his failure to report to his scheduled examination.  As such, the Board finds that the RO attempted to complete the development requested in the June 2010 Remand and complied with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  At no time during the current appeal period, and indeed since his separation from service, has the Veteran been diagnosed with a neurological disability, to include multiple sclerosis and white matter disease, that is causally or etiologically related to his active service.  


CONCLUSION OF LAW

A neurological disability, to include multiple sclerosis and white matter disease, was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this regard, the Board notes that the RO issued to the Veteran a letter in October 2005 prior to the appealed March 2006 rating decision.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

The October 2005 letter satisfied the duty to notify provisions concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised him of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

Also, in a July 2006 letter, the Veteran was informed of the laws and regulations governing the assignment of disability ratings and effective dates as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of the July 2006 letter was not prejudicial to the Veteran because he was subsequently provided adequate notice and was provided several years to respond with additional argument and evidence.  Also, his claim was then readjudicated, most recently in December 2010 when a supplemental statement of the case was issued.  See Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes that VA's duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded a VA neurological examination in November 2005.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the November 2005 VA examination report included an interview of the Veteran and a discussion of his medical history, the Veteran's claims file was not available for review prior to the examination.  In the June 2010 Remand, the Board requested that the Veteran be scheduled for another VA examination to determine the nature and etiology of his neurological disability.  

The Compensation and Pension Examination Inquiry reports reflect that a request for a VA examination in connection to the Veteran's neurological disorder claim was initiated in November 2010.  In addition, the Veteran was scheduled for a VA examination in December 2010, and received notification as to the time, date and location of his examination in November 2010.  However, he failed to report to his scheduled VA examination.  The Court has held that the Secretary has the authority to schedule a Veteran for an examination for confirmation purposes.  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Further, the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a)(2010).  When, as here, entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant without good cause fails to report for the examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655 (2010).  At this time, the Veteran has not presented any evidence of good cause as to why he failed to report for his scheduled examination.  

In the February 2011 Informal Hearing Presentation, the Veteran's representative, acknowledged that the Veteran was scheduled for a VA examination, that the notice letter apprising him as to the time, date and location of the examination was sent to the Veteran's correct address, and that the Veteran failed to report to his scheduled examination.  The Veteran's representative contends however that the AMC did not send the Veteran a letter informing him of the consequences of not reporting to the VA examination.  However, the Board notes the June 2010 Remand did inform the Veteran and his representative that, pursuant to 38 C.F.R. § 3.655, failure to report for a scheduled examination may result in the denial of his claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Where a veteran had active service continuously for 90 days or more during a period of war or during peacetime service after December 31, l946, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309.  The regulation does not require that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. 3.307(c).  Additionally, the regulation calls for the claimed disease to be manifested to a "compensable" degree, which is "to a degree of 10 percent or more."  See 38 C.F.R. § 3.307(a) (3).  Any manifestation of multiple sclerosis is rated at a minimum of 30 percent disabling. See 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2010).  Thus, any manifestation of multiple sclerosis in service or within the seven year presumptive period would be to a compensable degree.  

In the present appeal, the Veteran contends that he currently has a neurological disability, to include multiple sclerosis and white matter disease, as a result of his military service.  Specifically, he maintains that he was diagnosed with multiple sclerosis in service, and that he currently experiences symptoms related to multiple sclerosis, to include blurred vision, twitching in his hands and arms, and occasional seizures.  As such, the Veteran asserts that he should be granted service connection for a neurological disorder.  See August 2009 Video Conference Hearing Transcript, p. 3-5.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a neurological disability, to include multiple sclerosis and white matter disease.  In the September 1990 enlistment examination, the clinical evaluation of the Veteran's neurologic system was shown to be normal, and he denied a history of any neurological problems, to include frequent or severe headaches, neuritis, paralysis, epilepsy or fits in his report of medical history.  For the majority of his first fourteen years in service, the Veteran did not appear to experience any neurological problems.  Treatment records dated in February 2005 reflect the Veteran was seen several times at the military clinic with complaints of migraine headaches.  The Veteran was subsequently referred to the Radiology Department at the Wayne Memorial Hospital in late February 2005 where he underwent a CT scan of his head.  Results of the CT scan showed "[m]ild decreased attenuation within the white matter of the right parietal lobe" which could represent "white matter disease process."  In March 2005, the Veteran was seen at the Radiology Department again, and the radiologist noted the Veteran's history of nausea, vomiting with dizziness and right arm numbness, and conducted an magnetic resonance imaging (MRI) of the Veteran's brain, the findings of which reflected "[m]ultifocal punctuate cerebral white matter disease of uncertain etiology."  The radiologist indicated that the etiology of the MRI findings could include small vessel ischemic disease, demyelinating disease, viral infection, or other forms of white matter disease.  Based on the inconclusive findings, the Veteran was referred to Dr. J.S., for a neurologic consultation.  

During the consultation, Dr. J.S. noted the onset of the Veteran's multiple symptoms, including migraine headaches and right-sided numbness, and the Veteran explained that he began experiencing headaches nearly every day in January 2005, after the death of his mother.  According to Dr. J.S., the Veteran described experiencing "[e]xcruciating pulsatile discomfort, photosonophobia, some numbness in the right side of his body, [and] nausea" during his headaches.  Dr. J.S. also took note of the March 2005 MRI films, describing the images as "white matter lesions. . . .on T2 and FLARE sequences, some of [which] are punctuate in the deep white matter, some of this is periventricular; two more conspicuous discrete lesions at the right caudate nucleus and in the white parietal white matter."  The physician expressed agreement with the radiologist that the Veteran either had a diagnosis of multiple sclerosis or small vessel disease.  

Another brain MRI was performed on the Veteran in April 2005, the impression of which described "[m]ultiple nonspecific deep white matter lesions without abnormal enhancement, stable."  The radiologist noted that "a few of the lesions appear low on T1 weighted sequences suggesting possible small vessel ischemic disease."  The record reflects the Veteran was admitted to the VA hospital in May 2005 after experiencing weakness in his right upper and lower extremities, and underwent a lumbar puncture, an MRI of his head and neck and a CT head scan.  Results from the lumbar puncture procedure revealed negative oligoclonal bands and mildly increased IgG synthesis.  The brain MRI findings reflected "[n]umerous small periventricular and subcortical white matter hyperintensities" and "white matter abnormalities [which] are mostly in the frontal and parietal lobes."  It was noted that a few "hyperintensities" were located in the corpus callosum, and that the white matter abnormalities are nonspecific.  Upon reviewing the images, the treatment provider determined that based on the Veteran's age and location of the lesions, "multiple sclerosis would be the most likely differential."  In an addendum dated May 13, 2005, it was noted the Veteran had a provisional diagnosis of multiple sclerosis.  During a June 2005 evaluation, Dr. J.S., upon reviewing all of the Veteran's brain MRI films, noted that there was "some progression of white matter abnormalities, with multiple lesions in the corpus callosum."  He concluded that these findings "would appear to meet the McDonald criteria for (a radiologic diagnosis of presumptive) [multiple sclerosis]."  The physician also conducted an electromyography survey of the right upper extremity, and noted that while the results were unremarkable, "neuropathic abnormalities were noted in the C4-C5 parapinals on the left."  Dr. J.S. concluded that the Veteran had two seemingly distinct neurologic diagnoses: multiple sclerosis and cervical herniated nucleus pulposes.  

In the June 2005 Medical Evaluation Board Summary, the military physician Dr. J.H. discussed the Veteran's medical history since his initial consultation in February 2005 for on-going migraine headaches.  Dr. J.H. listed and reviewed the course of the Veteran's treatment, and discussed the various findings from his laboratory and radiological data, as well as results and impressions derived from multiple consultations, physical evaluations, and procedures he had undergone.  The physician noted the Veteran's final diagnoses of multiple sclerosis and herniation of nucleus pulposis.  Based on his review of the records and his observations regarding the progression of these disorders, he concluded that the Veteran did not meet the standards for continued medical service with the Air Force and recommended that the Veteran be discharged from active service.  A July 2005 Medical Board Report reflected the Veteran's diagnosis of multiple sclerosis and cervical spine disk herniation and recommended that he be assessed by the Physical Evaluation Board (PEB).  In the August 2005 Findings and Recommended Disposition of the US Air Force (USAF) Physical Evaluation Board, it was determined that the Veteran's multiple sclerosis and neck pain secondary to herniated nucleus pulposis at C4-5 prevented him from reasonably performing the duties of his office, grade, rank and rating.  Because his condition had not yet stabilized, the Informal Physical Evaluation Board found the Veteran unfit for duty and recommended temporary retirement.  The Veteran was discharged from active service in September 2005.  He filed his claim seeking service connection for multiple sclerosis and several other disorders that same month.  

The Veteran was afforded a VA neurological examination in November 2005, during which the examiner took note of the Veteran's symptoms, to include migraine headaches, right eye pain, blurring of vision, black out spells, numbness in the extremities, slurring of speech, imbalance and tremor and numbness in the throat.  Upon physical examination, the examiner noted no aphasia, and fundus examination revealed sharp discs bilaterally.  There was no significant facial asymmetry or tongue midline noted, and his visual fields were described as full.  The examiner observed there to be a give-away weakness in the Veteran's right hand grip which was effort dependent during his motor examination, but that the rest of the muscle groups in his bilateral upper and lower extremities were 5/5.  Sensory examination also revealed decreased sensation to pinprick, temperature and vibration in the right upper and lower extremities.  The examiner further noted no significant dysmetria on finger-to-nose examination bilaterally and indicated that the Veteran was able to walk with a normal based gait.  

The Veteran also underwent an MRI of his brain, and the examiner observed there to be no significant changes when comparing these films to the May 2005 MRI films.  The examiner's impression was that the Veteran has multiple nonspecific complaints, and while his various brain MRI results revealed "some multiple foci of deep white matter changes," such results alone were not enough to make a definitive diagnosis of multiple sclerosis.  The examiner indicated that the Veteran's "CSF study was negative for oligoclonal bands," and that he "only had very mildly increased IgG synthesis."  She concluded that, while a definitive diagnosis of multiple sclerosis could not be made at that point, it could not be completely excluded either.  

VA treatment records dated from February 2006 to April 2009 indicate the Veteran underwent numerous radiological tests and procedures to determine the etiology of his neurological abnormalities.  In a February 2006 VA clinical progress report, it is noted that the MRI films are "[s]uspicious of MS [multiple sclerosis] but findings and a lot of symptoms could also be related to cervical radiculopathy/myelopathy."  VA treatment records dated from March 11-15, 2006 reflect that the Veteran was admitted to the Mountain Home VAMC Emergency room with complaints of abdominal pain.  In a March 13, 2006 progress note, the physician noted the Veteran's diagnosis of "possible multiple sclerosis" and "cervical radiculopathy," referencing his May 2005 MRI results.  In a March 15, 2006 addendum, the physician indicates that the Veteran's diagnosis of multiple sclerosis is not definitive and recommends that he follow up with a neurologist for an exact diagnosis.  

During a May 2006 follow up evaluation, the Veteran presented with complaints of blurred vision in the right eye, and numbness in his right hand and leg.  He indicated no improvement or worsening of his symptoms and denied any weakness in his extremities.  Upon physical examination, his cranial nerves were shown to be intact, and his motor strength was 5/5 in his left extremities, and 3/5 in his right extremities.  There were no deficits noted in his sensory system and evaluation of his tone was normal.  The VA neurologist indicated that while the findings were suspicious for multiple sclerosis, the symptoms and physical examination "are vague and inconclusive" and the Veteran's symptoms "may also be related to cervical radiculopathy/myelopathy."  The neurologist further noted that the Veteran had a normal visual evoked potential test.  

An MRI of the brain was conducted in May 2007, the results of which showed abnormalities consistent with demyelinating disease.  A subsequent brain MRI report, dated in November 2007, showed the white matter lesions to be unchanged, the posterior fossa and brainstem to be unremarkable, and normal diffusion and vascular flow voids.  The radiologist observed no changes when comparing the November 2007 MRI results with the May 2007 MRI.  

During a neurological clinical visit dated in December 2007, the physician reviewed the Veteran's brain MRI and noted that, while the white matter lesions in the brain were clearer, there was no real change in the number of lesions.  The physician noted that these lesions could be Acute Disseminated Encephalomyelitis (ADEM) versus muscular sclerosis type lesions.  Based on the physician's impression, the Veteran had possible muscular sclerosis.  Given the lack of MRI progression or proof of dissemination in time, the physician noted that the word 'possible' had to be included in the diagnosis.  Another MRI was conducted in April 2009, and the impression derived therefrom revealed a continued white matter disease which was "suggestive of possible demyelinating disease."  The remainder of the Veteran's VA treatment records do not show further evaluation of or treatment for any type of neurological disorder.  

Given the inconclusive findings with respect to the Veteran's diagnosis, the Board instructed the RO to schedule the Veteran for another VA examination to determine the nature and etiology of any neurological disability he may have.  See June 2010 Board remand.  In the June 2010 Remand, the Board informed the Veteran that failure to report to his examination could result in the denial of his claim.  The RO attempted to schedule the Veteran for another VA neurological examination in December 2010.  Indeed, the computerized Compensation and Pension Inquiry forms indicate that a request was initiated in November 2010 to schedule the Veteran for a VA examination in connection to his neurological disability claim.  The record reflects that inquiry forms contain the Veteran's most recent address at that time.  The Board notes that the RO also sent the Veteran a letter in November 2010 notifying him of the date, time and place of the examination.  As previously noted, the Veteran failed to report for this neurological examination.  

If the Veteran did not receive a notification letter letting him know when his examination was scheduled because he changed his address, he bears the burden of keeping VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("there is no burden on the part of the VA to turn up heaven and earth to find him").  A review of the record file does not reveal any evidence that mail sent to the Veteran had been returned as a result of having been sent to an incorrect address.  Indeed, in the February 2011 Informal Hearing Presentation, the Veteran's representative confirms that the November 2010 letter was sent to the Veteran's correct address, and that the Veteran failed to report for his examination.  Neither the Veteran nor his representative has provided good cause as to the Veteran's failure to report to his scheduled examination.  Therefore, without any evidence to the contrary, the Board assumes that the Veteran did receive notification of his scheduled VA examination and failed to report to it.  

Although VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran, Green V. Derwinski, 1 Vet. App. 121 (1991), in this case, the Veteran has failed to report for his VA examination.  The failure to report to a scheduled examination, without good cause, may result in a denial of claims for service connection and for a higher initial rating (as such original claims will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  Therefore, because the Veteran has not shown good cause for his failure to report for his most recently scheduled VA examination, the Board will proceed based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005).  

The medical evidence of record indicates that the Veteran has not been diagnosed with multiple sclerosis at any point during the instant appeal period.  Furthermore, while multiple treatment records reflect symptoms of multiple sclerosis and 'possible multiple sclerosis,' none of the physicians could provide a definitive clinical diagnosis of multiple sclerosis.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  While the regulations do not require that the disease be diagnosed during the presumptive period, manifestations of the disease must be followed without unreasonable time lapse by definite diagnosis.  See 38 C.F.R. § 3.307(c).  Although the Veteran's presumptive period has not ended yet, his manifestations of multiple sclerosis have not been followed by a definite clinical diagnosis of multiple sclerosis at any point during the appeal period.  As noted above, the Veteran failed to report to the December 2010 VA examination during which a clear diagnosis may have been provided.  

In addition, while the April 2009 MRI showed a current diagnosis of white matter disease, there is nothing in the record which relates this diagnosis to service.  The Veteran has not submitted any evidence etiologically linking his white matter disease to service, and as noted above, he failed to report to the scheduled VA neurological examination which may have established the necessary relationship between his current diagnosis and service.  

While the Veteran had a finding of multiple sclerosis in service, subsequent post-service treatment records have been inconclusive regarding whether his neurological abnormalities represent a definite diagnosis of multiple sclerosis.  In fact, when the Veteran was first noted to have multiple sclerosis in June 2005, Dr. J.S. indicated that the Veteran did not display any signs or symptoms referable to multiple sclerosis.  Furthermore, in the June 2005 Medical Evaluation Board Summary, the military physician noted that "[b]y reports, the Veteran's multiple sclerosis was not 'active.'"  Because the medical evidence does not establish that the Veteran has been diagnosed with multiple sclerosis at any point during the pendency of his claim, and there is no medical evidence relating the white matter disease to service, the Board finds that the Veteran is not entitled to service connection for a neurological disability, to include either multiple sclerosis or white matter disease.  

While the Veteran sincerely believes that he has a neurological disability that is related to service, as a lay person, he is not competent to make such a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, any statements by the Veteran regarding such etiology or onset do not constitute competent medical evidence on which the Board can make a service connection determination.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provisions do not apply.  Accordingly, the Board concludes that service connection for a neurological disability, to include multiple sclerosis and white matter disease, is not warranted.  


ORDER

Entitlement to service connection for a neurological disability, to include multiple sclerosis and white matter disease, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


